Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest a rear sprocket having a first chamfer extending from the upstream circumferential surface toward the bicycle outward surface, the first chamfer having a first borderline relative to the bicycle outward surface, the first borderline having a first end disposed on the upstream circumferential surface and a first opposite end opposite to the first end; and a second chamfer extending from the downstream circumferential surface toward the bicycle outward surface, the second chamfer having a second borderline relative to the bicycle outward surface, the second borderline having a second end disposed on the downstream circumferential surface and a second opposite end opposite to the second end, the first opposite end of the first borderline and the second opposite end of the second borderline being disposed radially outwardly from each of the first end of the first borderline and the second end of the second borderline with respect to the rotational center axis, and a total number of the plurality of driving-noise reduction teeth being equal to or larger than one-third of a total tooth-space number of the plurality of sprocket teeth in Claim 1. And the prior art does not teach or suggest a rear bicycle sprocket with the rotational center axis, the bicycle inward surface being configured to face toward a center plane of a bicycle frame .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654